—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to (a) direct the respondent to recuse himself in Matter of Mercaldo v Town Bd., Putnam County Index No. 264/93, (b) compel the respondent to render a final determination on the merits in that proceeding, and/or to (c) direct the respondent to grant the petitioner’s application for leave to amend the verified petition in that proceeding.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner here has failed to demonstrate a clear legal right to the *351relief sought. Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.